        Case 1:20-cv-00568-JPB Document 17 Filed 01/27/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 TONY ADAMS,

              Plaintiff,
       v.                                         CIVIL ACTION NO.
                                                  1:20-cv-00568-JPB
 METRO FAIR HOUSING,

              Defendant.

                                       ORDER
      This case comes before the Court on a frivolity determination pursuant to 28

U.S.C. § 1915(e)(2). The Court finds as follows:

      Plaintiff Tony Adams was granted leave to proceed in forma pauperis in this

action against Defendant Metro Fair Housing. Therefore, the Court must review

the Complaint under 28 U.S.C. § 1915(e)(2) and dismiss the action if it determines

that the Complaint is frivolous, fails to state a claim on which relief may be

granted or seeks monetary relief against a defendant who is immune from such

relief. The frivolity review statute “is designed largely to discourage the filing of,

and waste of judicial and private resources upon, baseless lawsuits that paying

litigants generally do not initiate because of the costs of bringing suit and because
         Case 1:20-cv-00568-JPB Document 17 Filed 01/27/21 Page 2 of 4




of the threat of sanctions for bringing vexatious suits under Federal Rule of Civil

Procedure 11.” Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Federal Rule of Civil Procedure 8(a)(2) provides that a pleading must

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Although detailed factual allegations are not necessary, the

pleading must contain more than “labels and conclusions” or a “formulaic

recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). At a minimum, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

      Here, the Complaint consists of only a list of words and phrases and is

devoid of any allegations. It does not provide even the most basic facts to

demonstrate that personal jurisdiction, subject matter jurisdiction and venue are

proper in this Court. Nor does it show the grounds for relief. It is so threadbare

that the Court is able to reproduce it in its entirety below:

      Fraud Misappropriation of HUD Funding
      Conspiracy to Defraud HUD
      [F]alse Statements
      Discrimination
      Violations of American[s] With Disability [A]ct Reasonable
      Accom[m]odations
      Threats
      Intimidation
      Co[ercion]
      [Perjury] [F]alse Statement to Defraud Superior Court of Fulton County

                                            2
        Case 1:20-cv-00568-JPB Document 17 Filed 01/27/21 Page 3 of 4




      Familial Status
      Defamation of Character
      Eviction Case
      While the Court recognizes its obligation to construe the Complaint liberally

because Plaintiff is pro se, (see Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998)), this policy does not convert the Court into de facto counsel for

Plaintiff or allow the Court to rewrite Plaintiff’s deficient pleadings. See GJR

Invs., Inc. v. Cty. of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998). In the

interests of justice (see Rule 15(a)(2)), however, the Court will permit Plaintiff an

opportunity to amend his Complaint.

      Plaintiff is hereby DIRECTED to file an amended complaint within

fourteen days of the date of this Order. The amended pleading must include:

          1. A description of the parties, including the factual basis for subject
             matter jurisdiction, personal jurisdiction and venue in this Court;

          2. A background section stating the facts relevant to all claims, presented
             in individually numbered paragraphs;
          3. A separate section for each cause of action that sets forth in
             individually numbered paragraphs the legal elements of the cause of
             action and the relevant facts showing an entitlement to relief for such
             cause of action; and

          4. A summary of the relief sought.




                                          3
        Case 1:20-cv-00568-JPB Document 17 Filed 01/27/21 Page 4 of 4




The Court notes that these instructions do not supersede Plaintiff’s obligation to

comply with the requirements of any applicable Federal Rules of Civil Procedure,

including Rules 8 and 10.

      The Court additionally notes that a Suggestion of Death relating to Plaintiff

was filed with the Court by his sister on October 13, 2020. Pursuant to Rule 25,

this action may be dismissed if a motion for substitution of Plaintiff is not made

within ninety days after service of the Suggestion of Death. The Court, however,

has discretion to extend this period. See Lizarazo v. Miami-Dade Corr. & Rehab.

Dep’t, 878 F.3d 1008, 1011 (11th Cir. 2017). Plaintiff is hereby further

DIRECTED to file a motion for substitution or provide an update regarding

substitution at the same time the amended complaint is filed.

      Plaintiff is advised that failure to comply with this Order will result in

dismissal of this action. The Clerk is DIRECTED to resubmit this matter at the

expiration of fourteen days.

      SO ORDERED this 27th day of January, 2021.




                                          4
